MAYER, Circuit Judge.
I dissent, because I think the defendant did not have a fair trial. The constant repetition by trial attorney foi plaintiff of questions to which objection was made and sustained constituted error. This is particularly true in respect of the effort to interject the theory that the fire was due to so-called black hand enemies of plaintiff, when there was not a particle of admissible testimony to sustain this theory. I think this record shows plainly that it was the deliberate intention of the trial attorney of plaintiff to lead the jury away from Ihe true issues and to create an entirely wrong impression as to the cause of the fire.
In such circumstances, the trial judge is confronted with a difficult problem. He usually realizes the lost time and expense occasioned by the withdrawal of a juror, and he usually attempts, as was done in this case, to cure the situation by careful and earnest instructions to the jury to disregard the irrelevant matters which the trial attorney drags into the case. In the case at bar I think the efforts of the trial judge did not succeed in correcting the injury done, and I feel that, although this case has been much litigated, it is far better to have another trial, so that laymen realize that the courts seek to assure justice, and do not permit a jury verdict, extracted by unfair methods to stand unassailed.
I vote to reverse.